Citation Nr: 0403077	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  96-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the cervical spine, C-5, with 
traumatic degenerative changes (a cervical spine disability), 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the RO that denied the 
claim for an increased evaluation for the service-connected 
cervical spine disability, then evaluated as 30 percent 
disabling.  A hearing was held at the RO in February 1997.   

In September 1998, the Board remanded this matter to the RO 
for further development, and in a February 2000 decision, the 
RO increased the evaluation assigned for the cervical spine 
disability to 40 percent disabling.  

In a decision promulgated in November 2000, the Board denied 
the claim for an increased evaluation for the disability.  
Thereafter, the veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court).  

In an April 2003 Order, the Court vacated the Board's 
decision and remanded the case to the Board.  



REMAND

In April 2003, the Court vacated the Board's November 2000 
decision, noting that, among other things, the Board failed 
to discuss all of the medical evidence that might be relevant 
to a possible increased evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for intervertebral disc syndrome.  

Further, the Court pointed out that by regulatory amendment, 
effective on September 23, 2002, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg.  
54345-54349 (Aug. 22, 2002).  The Board notes that subsequent 
to this Court Order, the schedular criteria for evaluating 
all spine disabilities changed, effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  Additionally 
the sections for consideration have been renumbered, from 
Diagnostic Code 5235 through 5243.  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (November 19, 2003).  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or September 26, 2003, and that the new 
criteria apply thereafter.  

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The Board finds that, prior to additional appellate 
adjudication, an updated examination in necessary in order to 
appropriately evaluate the service-connected cervical spine 
disability in light of the new regulatory criteria.  Any 
additional treatment records also should be obtained.  

As such, this matter is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
support his claim for increase.  He 
should be requested to identify any VA 
and non-VA health care providers who 
treated him for the service-connected 
cervical spine disability to the present, 
including any health care providers not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, and any recent treatment 
records from providers already identified 
in the record, which have not been 
previously secured.  

2.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and severity of his 
service-connected cervical spine 
disability.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
list all manifestations of the veteran's 
cervical spine disability.  Specifically, 
the examiner should report all orthopedic 
and neurologic signs and symptoms that 
are due to the disability, and indicate 
whether or not the cervical spine is 
unfavorably ankylosed.  The examiner 
should also indicate whether the veteran 
experiences incapacitating episodes due 
to the disability (and indicate the 
duration of the episodes during the past 
12 months).  

3.  The RO should then undertake any 
other indicated development and provide 
any additional notification consistent 
with the dictates of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 
2002))  

4.  Then the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the claim of 
entitlement to an increased evaluation 
for the service-connected cervical spine 
disability.  In doing so, the RO should 
consider both the old and new criteria 
for evaluating spine disabilities, taking 
into account the effective dates of the 
changes in the criteria.  If any benefit 
sought on appeal is not granted, an 
appropriate Supplemental Statement of the 
Case should be furnished to the veteran 
and his representative.  They should also 
be afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



